           Case 1:21-cr-00100-AKH Document 8 Filed 02/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -                X
                                             :
UNITED STATES OF AMERICA                     :
                                             :         ORDER
              - v. -                         :
                                             :         21 Cr. 100 (AKH)
ROBERT LEMKE,                                :
                                             :
                      Defendant.             :
                                             :
- - - - - - - - - - - - - - -                X

      Upon the application of the United States, by the United

States Attorney for the Southern District of New York, Audrey

Strauss, by Assistant United States Attorney Kyle A. Wirshba, and

counsel for Robert Lemke, Federal Defenders of New York, by Julia

Gatto, Esq.;

      WHEREAS on January 26, 2021, the defendant was arrested in

the Northern District of California and, on February 1, 2021, was

presented before Magistrate Judge Laurel Beeler;

      WHEREAS        on   February   23,     2021,      Judge      Beeler   ordered    the

defendant bailed on certain conditions of release;

      WHEREAS        on   February   24,     2021,      this      Court   ordered    Judge

Beeler’s bail order vacated and ordered the defendant detained;

      WHEREAS on or about February 25, 2021, Judge Beeler ordered

that the defendant “shall be transferred to the Southern District

of   New    York     pursuant   to    Federal         Rule   of    Criminal   Procedure

5(c)(3)(D)      by    March   24,    2021,       or   the    earliest     possible    date

thereafter”;
         Case 1:21-cr-00100-AKH Document 8 Filed 02/26/21 Page 2 of 2

                                                                        Page 2

     IT IS HEREBY ORDERED that the United States Marshals Service

shall transport the defendant to the Southern District of New York

at the earliest possible date and no later than March 23, 2021, in

advance of the conference before the Court on March 24, 2021.



Dated:      New York, New York
            February ___,
                      26 2021

                                    /s/ Alvin K. Hellerstein
                                   ___________________________________
                                   THE HONORABLE ALVIN K. HELLERSTEIN
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF NEW YORK
